CATES, Judge
(concurring specially).
Black’s guilt certainly can only be that of an aider under Code 1940, T. 14, § 14. In my opinion, the State in its case in chief failed to make out a prima facie showing of his guilt.
Under State ex rel. Attorney General v. Tally, 102 Ala. 25, 15 So. 722, the State was required to show that Ellison, the principal, knew of Black’s presence and knew that Black was there to aid him. Ellison thus assured could then more efficiently carry out his felonious end. This was not shown, as I see it, except by surmise from the two men sitting in Black’s truck before the two drove separately to Lawrence County.
However, Black, ignoring the poet’s warning, wove a tangled web and the jury was entitled to infer that he practiced to deceive.
This testimony, which the verdict has labeled false, silhouetted the illicit implications of the conversation between Ellison and Black and of the circumstance of Black’s going into Lawrence County with cans and jugs while Ellison came back with like cans and jugs full of wildcat whiskey, Black coming back empty handed.